COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Javalon Dale Robinson v. The State of Texas

Appellate case number:     01-19-00501-CR

Trial court case number: 1549066

Trial court:               263rd District Court of Harris County

        The clerk’s record contains an order signed May 31, 2019, by a magistrate and is entitled
“Early Identification of Suspected Mental Illness or Intellectual Disability Tex. Code Crim. Proc.
Art. 16.22.” This order required the staff of the Harris Center for Mental Health and IDD (the
local mental health authority) to collect information to determine if the defendant had a mental
illness or intellectual disability and to submit a written assessment to the trial court. The clerk’s
record does not contain a copy of this written assessment.
        Accordingly, the Court orders the trial court clerk to file, within 10 days from the date of
this order, a supplemental clerk’s record containing the mental health assessment ordered on May
31, 2019. If there is no assessment in the trial court file, the trial court clerk shall file the
supplemental clerk’s record with a sworn statement to that effect.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __October 1, 2020____